DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In view of the Appeal Brief filed on 03/28/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

Acknowledgement of Appeal Brief

	The following office action is in response to the applicant’s appeal brief filed on 03/28/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites “wherein the partial activation process and the standby state do not include displaying an ultrasonic image of the subject based on the received ultrasonic signals”. The specification discusses the partial activation process and the standby state in paragraph [0061] when it states “the software control part 182 performs a part of the activation process (S13) and causes the ultrasonic software to be in the standby state”. However, the specification does not describe that the partial activation process and the standby state do not involve displaying an ultrasonic image of the subject based on the received ultrasonic signals. Additionally, there is no discussion of what occurs on the display of the patient monitor when it is performing the partial activation process, nor what occurs on the display when the patient monitor is in the standby state. Furthermore, the applicant does not provide any arguments that point to the specification, drawings, paragraphs or original claims showing support for the claimed limitation. Therefore, since there is a lack of written description for this concept within the disclosure, this limitation introduces new matter into the claims which was not sufficiently described within the disclosure as originally filed. 
Regarding claims 3-9, these claims depend on claim 1 either directly or indirectly, and do not remedy the lack of written description, therefore, these claims inherit the 35 U.S.C. 112(a) rejection of claim 1.
Regarding claims 10 and 11, these claims recite similar limitations to that of claim 1, therefore these claims are subject to the same rejection and reasoning as stated in claim 1 above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim recites “cause the biological information processing software to proceed to an active state after completing the activation of the biological information processing software from the standby state”. However, there is insufficient antecedent basis for “the activation” in the claim. The examiner believes this is intended to correspond to the partial activation process and therefore recommends updating the limitation accordingly. 
Furthermore, the claim recites “wherein the partial activation process and the standby state do not include displaying an ultrasonic image of the subject based on the received ultrasonic signals” and “wherein a process performed in the active state includes displaying the ultrasonic image of the subject based on the received ultrasonic signals on display, and wherein the second vital sign information includes the ultrasonic image” However, there is insufficient antecedent basis for the received ultrasonic signals or the ultrasonic image. This is the first indication of ultrasonic signals within the claims, therefore it is unclear at what point the ultrasonic signals were transmitted by the patient monitor. The examiner recommends clarifying when an ultrasonic signal is transmitted.
Regarding claims 3-9, these claims depend on claim 1 either directly or indirectly, and do not remedy the lack of antecedent basis, therefore, these claims inherit the 35 U.S.C. 112(b) rejection of claim 1.
Regarding claims 10 and 11, these claims recite similar limitations to that of claim 1, therefore these claims are subject to the same rejection and reasoning as stated in claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al. US 20150223782 A1 "Yamagata" and further in view of Yamaki et al US 20030093503 A1 “Yamaki” and Kim et al. US 20100149085 A1 “Kim”.
In regard to claim 1, Yamagata discloses “A patient monitor that acquires and displays first vital sign information and second vital sign information of a subject, comprising:” (In Fig. 1 “the display unit 103 displays ultrasound images as well as operation screens, setting screens and the like” [0076]. Additionally, Yamagata discloses that “in the main body 101, as well as the specific ECG waveform, ECG waveform obtained in real time may be displayed on the display unit 103” [0078]. “In FIG. 5, the biological information measuring unit 120 is connected to the main body 101. The biological information measuring unit 120 generates information indicating the conditions of the subject such as a biological signal, and sends the generated information to the main body 101. […] The medical monitoring equipment is configured to monitor vital signs such as ECG, blood pressure, respiratory rate, body temperature, pulse rate, blood oxygen saturation, exhaled gas partial pressure, and the like” [0066]. Therefore, the biological information measuring unit can measure vital signs such as ECG, blood pressure, etc. can be collected. Furthermore, in regard to second vital sign information, Yamagata discloses “The signal processor includes the B-mode signal processing unit 107 and the Doppler signal processing unit 108. Having received the signal from the receiver unit of the transmitter/receiver unit 105, the B-mode signal processing unit 107 creates a visual image of amplitude information of the signal" [0083]. The transmitter/receiver unit constitutes an ultrasonic measuring device because it receives a B-mode (i.e. ultrasound) signal. Furthermore, Yamagata discloses "Having received the trigger signal from the main control unit 104, the transmitter unit of the transmitter/receiver unit 105 sends the end part 10 a signal related to driving the ultrasound transducer to obtain ultrasound images for the predetermined number of heartbeats" [0079]. Since the ultrasound transducer can receive a signal that drives it to obtain ultrasound images, under broadest reasonable interpretation, the ultrasound images constitute second vital sign information.); 
“a memory that stores biological information processing software and a processor that executes the biological information processing software, wherein the processor is configured to control the patient monitor to:” (“The main control unit 104 includes a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM), and the like. The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104” [0077]. Since the main control unit contains a CPU that loads a control program into the RAM for implementing the functions of the main control unit, under broadest reasonable interpretation, this RAM (i.e. memory) stores the biological information processing software. Likewise, the central processing unit (CPU) constitutes a processor that is capable of executing the biological information processing software. In regard to biological information processing software, Yamagata discloses "The signal processor includes the B-mode signal processing unit 107 and the Doppler signal processing unit 108. Having received the signal from the receiver unit of the transmitter/receiver unit 105, the B-mode signal processing unit 107 creates a visual image of amplitude information of the signal" [0083]. Thus, since the CPU loads a control program (i.e. processing software), the main control unit can perform biological information processing. Furthermore, since the signal processor includes a B-mode signal processing unit that creates a visual image of the amplitude information of the signal, under broadest reasonable interpretation this signal processor (i.e. processor) can be configured to control the patient monitor (i.e. display 103) because a visual image can be displayed.); and 
“based on detecting an activation start event for starting an activation process of the biological information processing software which performs a process pertaining to the second vital sign information perform a partial activation process of the biological information processing software” (“At the start of monitoring, regardless of whether a trigger signal has been received from the main control unit 104, ultrasound waves may be transmitted for the predetermined number of heartbeats" [0080]. In order for monitoring to start, an activation start event (i.e. the trigger) must have been detected by the transmitter/receiver unit 105. In regard to an activating event, Yamagata discloses "When having extracted the abnormal waveform by analysis, the biological information measuring unit 120 may send the main control unit 104 a trigger signal indicating the detection of abnormalities instead of ECG waveforms. Hereinafter, the trigger signal indicating the detection of abnormalities may be referred to as "abnormality detection trigger" [0070]. The trigger signal in this case, constitutes an activating event which starts an activation process of biological information processing software. 
Furthermore, in regard to a process pertaining to the second vital sign information, Yamagata discloses "Having received the trigger signal from the main control unit 104, the transmitter unit of the transmitter/receiver unit 105 sends the end part 10 a signal related to driving the ultrasound transducer to obtain ultrasound images for the predetermined number of heartbeats" [0079]. Since the ultrasound transducer can receive a signal that drives it to obtain ultrasound images, under broadest reasonable interpretation, the ultrasound images constitute second vital sign information. Furthermore, since a trigger signal is sent to the main control unit to indicate the detection of an abnormality and the main control unit sends a signal to drive the ultrasound transducer, under broadest reasonable interpretation the trigger constitutes an activating event for starting an activation process pertaining to the second vital sign information.);
“based on the partial activation process having been completed, cause the biological information processing software to be in a standby state” (“At the start of monitoring, regardless of whether a trigger signal has been received from the main control unit 104, ultrasound waves may be transmitted for the predetermined number of heartbeats" [0080]. Since the ultrasound wave can be transmitted regardless of whether a trigger signal has been received, this implies that the biological information processing software is in a standby state. The receipt of a trigger signal by the main control unit represents an activating event that causes the activation of the biological information processing software.); and 
“cause the biological information processing software to proceed to an active state after completing the activation of the biological information processing software from the standby state based on detecting an activating event for activating the biological information processing software” (“having determined that an ECG waveform indicating abnormality has been received (step S03; Yes), the main control unit 104 sends a trigger signal to the transmitter/receiver unit 105. Upon receipt of the trigger signal, the transmitter/receiver unit 105 reads data of the number of heartbeats set in advance for the intermittent imaging from the storage unit (not illustrated)” [0102]. Furthermore, Yamagata discloses “Having started receiving ECG waveforms as well as transmitting ultrasound waves, the transmitter/receiver unit 105 starts measuring the timing to terminate the intermittent imaging from these time points” [0103]. In this case, since the trigger signal causes the activation of the transmitter/receiver unit, this causes the system to enter the active state. Additionally, since intermittent imaging can be performed this implies that the system can switch between a standby and active state. Since the transmitter/receiver unit can also terminate intermittent imaging, under broadest reasonable interpretation the system can return to a standby state after the system has completed the activation process.);
“wherein a process performed in the active state includes displaying the ultrasonic image of the subject based on the received ultrasonic signals on a display, and wherein the second vital sign information includes the ultrasonic image” (“After the end part 10 is inserted in the subject’s body and scan mode is selected by the operator for preparation, the transmission of ultrasound waves is started. The receiver unit of the transmitter/receiver unit 105 of the main body 101 acquires echo signals based on the scan mode over time. […] The display unit 103 displays the ultrasound images as appropriate” [0158] and “Having started measuring ECG waveform, the biological information measuring unit 120 sends a trigger signal to the main control unit 104 at the timing when a specific waveform is indicated to enable the acquisition of ultrasound images in the predetermined cardiac time phase, i.e. in diastole” [0137]. In order for the main control unit to enable the acquisition of ultrasound images in the predetermined cardiac time phase and the display unit to be able to display the ultrasound images, under broadest reasonable interpretation, a process performed in the active state had to have included displaying the ultrasonic image of the subject based on the received ultrasonic signals on a display. Furthermore, since the ultrasound images can be obtained and displayed after the ECG waveform (i.e. first vital sign information) has started to be measured, under broadest reasonable interpretation, the second vital sign information includes the ultrasonic image.).
Yamagata does not teach “wherein the partial activation process of the biological information processing software includes at least one of reading a setting data, reading an ending state, ensuring of a working memory area, reading of a register and writing to the register, or establishing a connection with an ultrasonic measuring device” or “wherein the partial activation process and the standby state do not include displaying an ultrasonic image of the subject based on the received ultrasonic signals”.
Yamaki discloses “wherein the partial activation process of the biological information processing software includes at least one of reading a setting data, reading an ending state, ensuring of a working memory area, reading of a register and writing to the register, or establishing a connection with an ultrasonic measuring device” (“The portable terminal 2047 is connected to the system controller 2017 in the operating room, and automatic setup is executed. Consequently, the system controller 2017 reads setting data designated using the portable terminal 2047. The read data is given higher priority over the automatic setting data recorded in the system controller [0570]. In this case, in order for the system controller 2017 to “control the entire system” [0484], it had to have been activated by reading the setting data from the portal terminal 2047. Thus, the activation process can include reading of setting data.
Furthermore, in regard to reading an ending state, Yamaki discloses “According to the present variant, when the Power Off field 1107 contained in the main menu 1100 shown in FIG. 14 shown in FIG. 14 is pressed, if the download has not been performed, an alarm message 1129 is, as shown in FIG. 19, displayed on a setting screen image. The system then enters a standby state” [0389]. In this case, the pressing of the power off field 1107 constitutes an ending state because the system controller (i.e. 2017) enters a standby state, thereby discontinuing the operations being performed by the other elements within the system. Therefore, in order to enter the standby state, under broadest reasonable interpretation, the system had to have read an ending state corresponding to the pressing of the activation off field 1107.
Furthermore, in regard to ensuring a work memory area, Yamaki discloses “In order to produce automatic setup data, first, any of the first to eighteenth field is pressed in order to designate a storage area which is associated with the pressed field included in the automatic setup data list 2061 and in which data is stored” [0519]. In order to store data in a storage area (i.e. a memory area), there has to be sufficient space within that storage area. In this case, since any of the first to eighteenth field can be pressed in order to designate the storage area (i.e. memory area) in which data is stored, under broadest reasonable interpretation, the system had to have ensured a work memory area.
Additionally, Yamaki discloses “According to the configuration shown in FIG. 63, at steps S4051 to S4059 descried in FIG. 76, when the mobile device 4005 is coupled to the folder 4092 that has an electrically connectable connector and that is included in the centralized controller 4022, the connection is detected. The centralized controller 4022 activates a control application installed in the mobile device 4005, whereby a communication link is automatically established. […] If a user selects transmission, the data representing the settings of the peripheral equipment (see FIG. 62) preserved in the mobile device 4005 is all transmitted at a time. The centralized controller 4022 having received the data updates the preserved data representing the settings of the peripheral equipment. Moreover, it the user selects reception, the data representing the settings of the equipment can be read” [0733]. Therefore, the centralized controller is capable of reading setting data (i.e. representing the settings of the equipment) and an ending state (i.e. corresponding to the preserved data) as well as writing to the register (i.e. the centralized controller 4022 updating the preserved data representing the settings of the peripheral equipment). Furthermore, in order to be able to receive data updates regarding the preserved data representing the setting of the peripheral equipment, under broadest reasonable interpretation, the biological information processing software had to have ensured a working memory area was present in order to perform the update to this data. Furthermore, Yamaki discloses “At step S9012, the parameters or setting of peripheral equipment which an operator wants to remotely control (parameters shown in FIG. 166) are modified. This means that the operator has edited set values and stored the data representing the resultant set values in a predetermined register in the memory included in the PDA 9068” [1135]. In this case, in order for the set values to be edited, under broadest reasonable interpretation, a part of the activation process of the biological information processing software that has ended had to have included reading of a register and writing to the register included within the memory of the PDA (i.e. palm-top computer).); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the patient monitor of Yamagata so as to include at least one of the activation processes disclosed in Yamaki, in order to activate the biological information processing software. When the setting data and ending state data are read, the patient monitor can be controlled to start a process in order to monitor the status of the patient. Furthermore, ensuring a work memory area and reading and writing to a register ensures that there is adequate storage space to which patient data can be saved. Furthermore, a connection is detected between the peripheral device and the electrically connectable connector (see [0733]), thus a connection with an ultrasonic measuring device is established. Thus, Yamaki performs at least one of the partial activation processes. Additionally, the applicant argues on pages 12-13 of the Appeal brief of 03/28/2022, that a process performed in the active state includes displaying the ultrasonic image of the subject based on the received ultrasonic signals on a display and that the partial activation process of the biological information processing software would not have been achieved. The examiner respectfully asserts that Yamagata and Yamaki would achieve the display of an ultrasonic image in the active state because when combined, the partial activation process of Yamaki would cause the patient monitor of Yamagata to enter the standby state, and subsequently the active state, because monitoring cannot be performed without first partially activating the biological information processing software by establishing a connection with an ultrasonic measuring device.  Therefore, the examiner respectfully maintains that combining the prior art elements according to known techniques would yield the predictable result of activating the patient monitor from a standby state for the reasons stated above.
The combination of Yamagata and Yamaki does not teach “wherein the partial activation process and the standby state do not include displaying an ultrasonic image of the subject based on the received ultrasonic signals”.
Kim is within a related field of endeavor involving a “liquid crystal display” (Title).
Kim teaches “wherein the partial activation process and the standby state do not include displaying an ultrasonic image of the subject based on the received ultrasonic signals” (“The liquid crystal display according to an embodiment of the invention operates in a normal drive mode, in which video signals received from an external image medium are displayed, and in a standby mode, in which the liquid crystal display is in a standby state without displaying an image” [0025]. Therefore, when the liquid crystal display is in the standby state, the display does not display an image. The examiner respectfully notes that the partial activation process, according to claim 1, includes at least one of reading a setting data, reading an ending state, ensuring of a work memory area, reading of a register and writing to the register or establishing a connection with an ultrasonic measuring device, therefore, there is no displaying being performed within the partial activation process.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the liquid crystal display of Kim into the display unit 103 of Yamagata to in order to allow the display to initiate a partial activation process and enter a standby state in which images are not provided on the display. When a patient monitoring device is being partially activated (i.e. such as establishing a connection with an ultrasonic device), it would be impractical to perform imaging during the partial activation since the device is not prepared to perform an imaging procedure at that point. Furthermore, the display unit 103 of Yamagata includes “any display devices such as a cathode ray tube (CRT), a liquid crystal display (LCD), a plasma display panel, an organic electroluminescent display (OLED), a field emission display (FED), and the like” [0076]. Therefore, the liquid crystal display of Kim, when substituted in for the display unit of Yamagata, would yield the predictable result allowing the display to enter a standby state without displaying an image and thus allow the system to conserve processing power by not forming an image. 
In regard to claim 3, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yamagata. Likewise, Yamagata discloses “wherein the processor is configured to control the patient monitor to:” (“The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104. The main control unit 104 controls each part in the main body 101 as follows" [0077]. Since the CPU loads a control program, under broadest reasonable interpretation, it constitutes a processor that is configured to control the patient monitor.);  
“detect an inactivating event which causes the biological information processing software to be in the standby state or an ending state, and when the inactivating event is detected, cause the biological information processing software to proceed to the standby state of the end state from the active state” ("In the following, a description is given of a control flow to perform the intermittent imaging according to the embodiment with reference to FIG. 9" [0098]. Since intermittent imaging is performed, in order to do so, the biological information processing software, must enter into active and standby states. In regard to a standby state, Yamagata discloses "The main control unit 104 determines whether an ECG waveform indicating abnormality (abnormality detection trigger, abnormal waveform) has been received from the biological information measuring unit 120. If, in step S03, determining that an ECG waveform indicating abnormality has not been received (step S03; No), the main control unit 104 repeats this determination" [0101]. In this case, the abnormal waveform, represents the activating event which triggers an active state. When the abnormal event is not received, the main control unit (i.e. the event detection unit) repeats the determination, therefore the biological information measuring unit (i.e. the biological information processing software) is in a standby state.).
In regard to claims 4 and 5, due to their dependence on claim 1, these claims inherit the references disclosed therein. That being said, this claim only requires the primary reference of Yamagata. Likewise, Yamagata discloses “wherein the processor is configured to control the patient monitor to:” (Claims 4 and 5) (“The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104. The main control unit 104 controls each part in the main body 101 as follows" [0077]. Since the CPU loads a control program, under broadest reasonable interpretation, it constitutes a processor that is configured to control the patient monitor.
“detect the activation start event based on an abnormal value of the first vital sign information of the subject having changed to a normal value” (Claim 4); “monitor the first vital sign information, and based on the first vital sign information of the subject having a normal value when the activating event is detected, allow the biological processing software to proceed to the active state from the standby state” (Claim 5) (“The controller controls the ultrasound transducer to transmit ultrasound waves based on a trigger signal that is set according to conditions of the predetermined site that exhibits periodic motion, other that is obtained according to the conditions” [0031] and “With the ultrasound diagnosis apparatus 100 according to the first to sixth embodiments described above, the imaging is performed intermittently according to the periodic motion or conditions of body tissue of the subject. With this structure, ultrasound waves can be prevented from being transmitted continuously and all the time in the subject’s body. Thus, it is possible to avoid heat generation due to the prolonged transmission of ultrasound waves” [0204]. 
Periodic motion in this case indicates first vital sign information of the subject has a normal value. An abnormal value in this case would be indicated by an ““abnormality indication ECG waveform” […] based on non-periodic motion in a predetermined site that moves periodically (non-periodic ECG waveform” [0071]. Furthermore, non-periodic motion is detected when “the main control unit 104 receives an abnormality detection trigger based on, for example, abnormal respiratory rate (apnea (including respiratory arrest), slow breathing rate, tachypnea), abnormal ventilation, periodic breathing abnormality (Cheyne-Stokes respiration), irregular abnormality or the like” [0114]. When the patient is experiencing an abnormal respiratory rate, abnormal ventilation or a periodic breathing abnormality, the patient moves non-periodically (i.e. abnormally) and/or has an abnormal ECG waveform, thus the controller does not cause the ultrasound transducer to transmit ultrasonic waves (i.e. to perform imaging (see [0204]). Therefore, since the controller controls the ultrasound transducer to transmit ultrasonic waves based on a trigger signal which indicates the predetermined site is experiencing periodic motion, the controller (i.e. processor) is configured to detect the activation start event (i.e. to cause imaging) based on an abnormal value of the first vital sign information (i.e. indicated by non-periodic motion) of the subject having changed to a normal value (i.e. indicated by periodic motion).
Additionally, in order for the controller to cause the ultrasound waves to be transmitted from the ultrasound transducer when the predetermined site exhibits periodic motion (i.e. normal value), the controller (i.e. processor) had to have monitored the first vital sign information to determine when the predetermined site (i.e. of the patient) exhibited a normal value. Thus, since intermittent imaging is performed based on periodic motion being detected and not when non-periodic motion is detected (i.e. abnormal value), the processor (i.e. controller) is configured to, based on the first vital sign information of the subject having a normal value when the activating event is detected allow the biological processing software to proceed to the active state from the standby state when abnormal values are detected and additionally, configured to detect the activation start based on the the first vital sign information changing from abnormal to normal (see [0071], [0204], and claim 7).  
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yamagata. Likewise, Yamagata discloses “wherein the processor is configured to control the patient monitor to:” ("The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104. The main control unit 104 controls each part in the main body 101 as follows" [0077]. Since the CPU loads a control program, under broadest reasonable interpretation, it constitutes a processor that is configured to control the patient monitor.);
“when the activating event is detected, perform an output of a request for activating the biological information processing software, and when an instruction for activating the biological information processing software is input, cause the biological information processing software to proceed to the active state from the standby state” ("The transmitter/receiver unit 105 of the main body 101 transmits a signal (drive signal) related to the driving of the ultrasound transducer 12 to the transmit-receive controller 14 of the end part 10 according to selected scan mode" [0078]. The drive signal causes the activation of the ultrasound transducer, therefore, under broadest reasonable interpretation, the transmitter/receiver outputs a request to activate the biological information processing software.  
In regard to inputting an instruction for activating the biological information processing software, Yamagata discloses "The signal processor includes the B-mode signal processing unit 107 and the Doppler signal processing unit 108. Having received the signal from the receiver unit of the transmitter/receiver unit 105, the B-mode signal processing unit 107 creates a visual image of amplitude information of the signal" [0083]. Therefore, a signal processor, which inherently includes processing software (i.e. biological information processing software), is present in order to process the request for activating the biological information processing software from the transmitter/receiver. 
In regard to proceeding to the active state from the standby state, Yamagata discloses "In step S03, having determined that an ECG waveform indicating abnormality has been received (step S03; Yes), the main control unit 104 sends a trigger signal to the transmitter/receiver unit 105. Upon receipt of the trigger signal, the transmitter/receiver unit 105 reads data of the number of heartbeats set in advance for the intermittent imaging from the storage unit (not illustrated)" [0102]. The detection of the abnormality causes the activation of the biological information processing software.).
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yamagata. Likewise, Yamagata discloses “wherein the processor is configured to control the patient monitor to specify the activation start event to be detected based on a use mode of the patient monitor” (“The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104. The main control unit 104 controls each part in the main body 101 as follows" [0077]. Since the CPU loads a control program, under broadest reasonable interpretation, it constitutes a processor that is configured to control the patient monitor. 
In regard to specifying an activation start event, Yamagata discloses "At the start of monitoring, regardless of whether a trigger signal has been received from the main control unit 104, ultrasound waves may be transmitted for the predetermined number of heartbeats" [0080]. In this case, under broadest reasonable interpretation, the start of monitoring constitutes an activation start event that causes the activation of the device that emits the ultrasound waves. Additionally, since the ultrasound wave can be transmitted regardless of whether a trigger signal (i.e. an activating event) has been received, implies that the biological information processing software is in a standby state. 
In regard to a use mode, Yamagata discloses "For example, the main control unit 104 receives a selection operation of scan mode (scan sequence) through the operation unit 102. In response to this operation, the main control unit 104 controls the transmitter/receiver unit 105 depending on the selected scan mode" [0081]. Since the main control unit controls the transmitter depending on the selected mode, under broadest reasonable interpretation an activation start event had to have been specified based on a use mode of the patient monitor.).
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yamagata. Likewise, Yamagata discloses “wherein the processor is configured to control the patient monitor to: specify the activating event to be detected based on a use mode of the patient monitor” (“The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104. The main control unit 104 controls each part in the main body 101 as follows" [0077]. Since the CPU loads a control program, under broadest reasonable interpretation, it constitutes a processor that is configured to control the patient monitor. 
In regard to a use mode, Yamagata discloses "For example, the main control unit 104 receives a selection operation of scan mode (scan sequence) through the operation unit 102. In response to this operation, the main control unit 104 controls the transmitter/receiver unit 105 depending on the selected scan mode" [0081]. Since the main control unit controls the transmitter depending on the selected mode, under broadest reasonable interpretation an activating event had to have been specified based on a use mode of the patient monitor. 
In regard to specifying an activating event, Yamagata discloses "Having received the trigger signal (i.e. activation start event) from the main control unit 104, the transmitter unit of the transmitter/receiver unit 105 sends the end part 10 a signal related to driving the ultrasound transducer to obtain ultrasound images for the predetermined number of heartbeats" [0079]. Since the transmitter sends a signal to the end part to drive the ultrasound based on the trigger signal, the receipt of the signal by the end part constitutes an activating event. Additionally, Yamagata discloses "The main control unit 104 determines whether an ECG waveform indicating abnormality (abnormality detection trigger, abnormal waveform) has been received from the biological information measuring unit 120" [0101]. The abnormality detection trigger (i.e. the abnormal ECG waveform), represents the activating event that is detected by the main control unit. Furthermore, Yamagata discloses "When having extracted the abnormal waveform by analysis, the biological information measuring unit 120 may send the main control unit 104 a trigger signal indicating the detection of abnormalities instead of ECG waveforms. Hereinafter, the trigger signal indicating the detection of abnormalities may be referred to as "abnormality detection trigger" [0070]. The trigger signal in this case constitutes an activating event which starts an activation process of biological information processing software.).
In regard to claim 9, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yamagata. Likewise, Yamagata discloses “wherein setting of the use mode is arbitrarily changeable by a user” ("Using the operation unit 102, the operator can determine the initial settings such as scan mode for transmitting/receiving ultrasound waves. The operator can also specify sample volume (sampling gate) in Doppler mode through the operation unit 102. Further, the operator can determine the settings for monitoring biological information such as cardiac ejection fraction through the operation unit 102" [0075]. Furthermore, Yamagata discloses "When the operator has determined the initial setting, the monitoring of body tissue is started. The initial setting is made through the operation unit 102, and includes selection of scan mode, setting of transmission focal point, sample volume, and the like" [0099]. Therefore, the user can determine (i.e. set) a scan mode (i.e. use mode). Since the use mode can be selected by the user, under broadest reasonable interpretation, the use mode can be arbitrarily changed.).
In regard to claim 10, Yamagata teach “A control method of a patient monitor that acquires and displays first vital sign information and second vital sign information of a subject, […] comprising:” (In Fig. 1, “the display unit 103 displays ultrasound images as well as operation screens, setting screens and the like” [0076]. Additionally, Yamagata discloses that “in the main body 101, as well as the specific ECG waveform, ECG waveform obtained in real time may be displayed on the display unit 103” [0078]. Furthermore, regarding the control method, Yamagata discloses “FIG. 9 is a flowchart schematically illustrating the operation of the ultrasound diagnosis apparatus 100 of the first embodiment” [0098]. Therefore, this method controls the operation of the patient monitor (i.e. the ultrasound diagnosis apparatus 100.
In regard to acquiring and displaying first and second vital sign information, Yamagata discloses “In FIG. 5, the biological information measuring unit 120 is connected to the main body 101. The biological information measuring unit 120 generates information indicating the conditions of the subject such as a biological signal, and sends the generated information to the main body 101. […] The medical monitoring equipment is configured to monitor vital signs such as ECG, blood pressure, respiratory rate, body temperature, pulse rate, blood oxygen saturation, exhaled gas partial pressure, and the like” [0066]. Therefore, the biological information measuring unit can measure vital signs such as ECG, blood pressure, etc. can be collected. Furthermore, in regard to second vital sign information, Yamagata discloses “The signal processor includes the B-mode signal processing unit 107 and the Doppler signal processing unit 108. Having received the signal from the receiver unit of the transmitter/receiver unit 105, the B-mode signal processing unit 107 creates a visual image of amplitude information of the signal" [0083]. The transmitter/receiver unit constitutes an ultrasonic measuring device because it receives a B-mode (i.e. ultrasound) signal. Furthermore, Yamagata discloses "Having received the trigger signal from the main control unit 104, the transmitter unit of the transmitter/receiver unit 105 sends the end part 10 a signal related to driving the ultrasound transducer to obtain ultrasound images for the predetermined number of heartbeats" [0079]. Since the ultrasound transducer can receive a signal that drives it to obtain ultrasound images, under broadest reasonable interpretation, the ultrasound images constitute second vital sign information.);
 “detecting an activation start event for starting an activation of biological information processing software which performs a process pertaining to the second vital sign information and an activating event for activating the biological information processing software” ("The main control unit 104 includes a central processing unit (CPU), a read only memory (ROM) and random access memory (RAM), and the like. The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104" [0077]. Thus, since the CPU loads a control program (i.e. processing software), the main control unit can perform biological information processing. Furthermore, Yamagata discloses "The signal processor includes the B-mode signal processing unit 107 and the Doppler signal processing unit 108. Having received the signal from the receiver unit of the transmitter/receiver unit 105, the B-mode signal processing unit 107 creates a visual image of amplitude information of the signal" [0083]. Furthermore, Yamagata discloses "Based on the ECG waveform in the predetermined cardiac time phase, the main control unit 104 sends a trigger signal to the transmitter/receiver unit 105. At the start of monitoring, regardless of whether a trigger signal has been received from the main control unit 104, ultrasound waves may be transmitted for the predetermined number of heartbeats" [0080]. In order for monitoring to start, an activation start event must have been detected. Furthermore, Yamagata discloses "Having received the trigger signal from the main control unit 104, the transmitter unit of the transmitter/receiver unit 105 sends the end part 10 a signal related to driving the ultrasound transducer to obtain ultrasound images for the predetermined number of heartbeats" [0079]. Since the ultrasound transducer can receive a signal that drives it to obtain ultrasound images, under broadest reasonable interpretation, the ultrasound images constitute second vital sign information.);
“based on the partial activation process having been competed, causing the biological information processing software to be in a standby state” (“At the start of monitoring, regardless, of whether a trigger signal has been received from the main control unit 104, ultrasound waves may be transmitted for the predetermined number of heartbeats” [0080]. Since the ultrasound wave can be transmitted regardless of whether a trigger signal has been received, this implies that the biological information processing software is in a standby state. The receipt of a trigger signal by the main control unit represents an activating event that causes the biological information processing software to enter the active state.);
“causing the biological information processing software to proceed to an active state after completing the activation of the biological information processing software from the standby state based on detecting an activating event for activating the biological information processing software” (“having determined that an ECG waveform indicating abnormality has been received (step S03; Yes), the main control unit 104 sends a trigger signal to the transmitter/receiver unit 105. Upon receipt of the trigger signal, the transmitter/receiver unit 105 reads data of the number of heartbeats set in advance for the intermittent imaging from the storage unit (not illustrated)” [0102]. Furthermore, Yamagata discloses “Having started receiving ECG waveforms as well as transmitting ultrasound waves, the transmitter/receiver unit 105 starts measuring the timing to terminate the intermittent imaging from these time points” [0103]. In this case, since the trigger signal causes the activation of the transmitter/receiver unit, this causes the system to enter the active state. Additionally, since intermittent imaging can be performed this implies that the system can switch between a standby and active state. Since the transmitter/receiver unit can also terminate intermittent imaging, under broadest reasonable interpretation the system can return to a standby state after the system has completed the activation process.
“wherein a process performed in the active state includes displaying the ultrasonic image of the subject based on the received ultrasonic signals on a display, and wherein the second vital sign information includes the ultrasonic image” (“After the end part 10 is inserted in the subject’s body and scan mode is selected by the operator for preparation, the transmission of ultrasound waves is started. The receiver unit of the transmitter/receiver unit 105 of the main body 101 acquires echo signals based on the scan mode over time. […] The display unit 103 displays the ultrasound images as appropriate” [0158] and “Having started measuring ECG waveform, the biological information measuring unit 120 sends a trigger signal to the main control unit 104 at the timing when a specific waveform is indicated to enable the acquisition of ultrasound images in the predetermined cardiac time phase, i.e. in diastole” [0137]. In order for the main control unit to enable the acquisition of ultrasound images in the predetermined cardiac time phase and the display unit to be able to display the ultrasound images, under broadest reasonable interpretation, a process performed in the active state had to have included displaying the ultrasonic image of the subject based on the received ultrasonic signals on a display. Furthermore, since the ultrasound images can be obtained and displayed after the ECG waveform (i.e. first vital sign information) has started to be measured, under broadest reasonable interpretation, the second vital sign information includes the ultrasonic image.).
Yamagata does not teach “wherein the partial activation process of the biological information processing software that has ended includes at least one of reading of setting data, reading an ending state, ensuring of a working memory area, reading of a register and writing to the register, or establishing connection with an ultrasonic measuring device” or “wherein the partial activation process and the standby state do not include displaying an ultrasonic image of the subject based on the received ultrasonic signals”.
Yamaki discloses “wherein the partial activation process of the biological information processing software that has ended includes at least one of reading of setting data, reading an ending state, ensuring of a working memory area, reading of a register and writing to the register, or establishing connection with an ultrasonic measuring device” (“The portable terminal 2047 is connected to the system controller 2017 in the operating room, and automatic setup is executed. Consequently, the system controller 2017 reads setting data designated using the portable terminal 2047. The read data is given higher priority over the automatic setting data recorded in the system controller [0570]. In this case, in order for the system controller 2017 to “control the entire system” [0484], it had to have been activated by reading the setting data from the portal terminal 2047. Thus, the activation process can include reading of setting data.
Furthermore, in regard to reading an ending state, Yamaki discloses “According to the present variant, when the Power Off field 1107 contained in the main menu 1100 shown in FIG. 14 shown in FIG. 14 is pressed, if the download has not been performed, an alarm message 1129 is, as shown in FIG. 19, displayed on a setting screen image. The system then enters a standby state” [0389]. In this case, the pressing of the power off field 1107 constitutes an ending state because the system controller (i.e. 2017) enters a standby state, thereby discontinuing the operations being performed by the other elements within the system. Therefore, in order to enter the standby state, under broadest reasonable interpretation, the system had to have read an ending state corresponding to the pressing of the activation off field 1107.
Furthermore, in regard to ensuring a work memory area, Yamaki discloses “In order to produce automatic setup data, first, any of the first to eighteenth field is pressed in order to designate a storage area which is associated with the pressed field included in the automatic setup data list 2061 and in which data is stored” [0519]. In order to store data in a storage area (i.e. a memory area), there has to be sufficient space within that storage area. In this case, since any of the first to eighteenth field can be pressed in order to designate the storage area (i.e. memory area) in which data is stored, under broadest reasonable interpretation, the system had to have ensured a work memory area.
Additionally, Yamaki discloses “According to the configuration shown in FIG. 63, at steps S4051 to S4059 descried in FIG. 76, when the mobile device 4005 is coupled to the folder 4092 that has an electrically connectable connector and that is included in the centralized controller 4022, the connection is detected. The centralized controller 4022 activates a control application installed in the mobile device 4005, whereby a communication ling is automatically established. […] If a user selects transmission, the data representing the settings of the peripheral equipment (see FIG. 62) preserved in the mobile device 4005 is all transmitted at a time. The centralized controller 4022 having received the data updates the preserved data representing the settings of the peripheral equipment. Moreover, it the user selects reception, the data representing the settings of the equipment can be read” [0733]. Therefore, the centralized controller is capable of reading setting data (i.e. representing the settings of the equipment) and an ending state (i.e. corresponding to the preserved data) as well as writing to the register (i.e. the centralized controller 4022 updating the preserved data representing the settings of the peripheral equipment). Furthermore, in order to be able to receive data updates regarding the preserved data representing the setting of the peripheral equipment, under broadest reasonable interpretation, the biological information processing software had to have ensured a working memory area was present in order to perform the update to this data. Furthermore, Yamaki discloses “At step S9012, the parameters or setting of peripheral equipment which an operator wants to remotely control (parameters shown in FIG. 166) are modified. This means that the operator has edited set values and stored the data representing the resultant set values in a predetermined register in the memory included in the PDA 9068” [1135]. In this case, in order for the set values to be edited, under broadest reasonable interpretation, a part of the activation process of the biological information processing software that has ended had to have included reading of a register and writing to the register included within the memory of the PDA (i.e. palm-top computer).); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the patient monitor of Yamagata so as to include at least one of the activation processes disclosed in Yamaki, in order to activate the biological information processing software. When the setting data and ending state data are read, the patient monitor can be controlled to start a process in order to monitor the status of the patient. Furthermore, ensuring a work memory area and reading and writing to a register ensures that there is adequate storage space to which patient data can be saved. Furthermore, a connection is detected between the peripheral device and the electrically connectable connector (see [0733]), thus a connection with an ultrasonic measuring device is established. Thus, Yamaki performs at least one of the partial activation processes. Additionally, the applicant argues on pages 12-13 of the Appeal brief of 03/28/2022, that a process performed in the active state includes displaying the ultrasonic image of the subject based on the received ultrasonic signals on a display and that the partial activation process of the biological information processing software would not have been achieved. The examiner respectfully asserts that Yamagata and Yamaki would achieve the display of an ultrasonic image in the active state because when combined, the partial activation process of Yamaki would cause the patient monitor of Yamagata to enter the standby state, and subsequently the active state, because monitoring cannot be performed without first partially activating the biological information processing software by establishing a connection with an ultrasonic measuring device.   Therefore, the examiner respectfully maintains that combining the prior art elements according to known techniques would yield the predictable result of activating the patient monitor from a standby state for the reasons stated above. 
The combination of Yamagata and Yamaki does not teach “wherein the partial activation process and the standby state do not include displaying an ultrasonic image of the subject based on the received ultrasonic signals”.
Kim is within a related field of endeavor involving a “liquid crystal display” (Title).
Kim teaches “wherein the partial activation process and the standby state do not include displaying an ultrasonic image of the subject based on the received ultrasonic signals” (“The liquid crystal display according to an embodiment of the invention operates in a normal drive mode, in which video signals received from an external image medium are displayed, and in a standby mode, in which the liquid crystal display is in a standby state without displaying an image” [0025]. Therefore, when the liquid crystal display is in the standby state, the display does not display an image. The examiner respectfully notes that the partial activation process, according to claim 1, includes at least one of reading a setting data, reading an ending state, ensuring of a work memory area, reading of a register and writing to the register or establishing a connection with an ultrasonic measuring device, therefore, there is no displaying being performed within the partial activation process.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the liquid crystal display of Kim into the display unit 103 of Yamagata to in order to allow the display to initiate a partial activation process and enter a standby state in which images are not provided on the display. When a patient monitoring device is being partially activated (i.e. such as establishing a connection with an ultrasonic device), it would be impractical to perform imaging during the partial activation since the device is not prepared to perform an imaging procedure at that point. Furthermore, the display unit 103 of Yamagata includes “any display devices such as a cathode ray tube (CRT), a liquid crystal display (LCD), a plasma display panel, an organic electroluminescent display (OLED), a field emission display (FED), and the like” [0076]. Therefore, the liquid crystal display of Kim, when substituted in for the display unit of Yamagata, would yield the predictable result allowing the display to enter a standby state without displaying an image and thus allow the system to conserve processing power by not forming an image.
In regard to claim 11, Yamagata discloses “A non-transitory computer readable medium storing a program, which is used in a computer that acquires and displays first vital sign information and second vital sign information of a subject causes the computer to perform a process comprising:” ("The main control unit 104 includes a central processing unit (CPU), a read only memory (ROM) and random access memory (RAM), and the like. The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104" [0077]. Thus, since the CPU loads a control program (i.e. processing software), the main control unit (i.e. computer) can perform a process (i.e. biological information processing). The ROM constitutes a non-transitory computer readable medium since it stores the control program that the CPU loads to perform processing.
Furthermore, Yamagata discloses “In FIG. 5, the biological information measuring unit 120 is connected to the main body 101. The biological information measuring unit 120 generates information indicating the conditions of the subject such as a biological signal, and sends the generated information to the main body 101. […] The medical monitoring equipment is configured to monitor vital signs such as ECG, blood pressure, respiratory rate, body temperature, pulse rate, blood oxygen saturation, exhaled gas partial pressure, and the like” [0066]. Therefore, the biological information measuring unit can measure vital signs such as ECG, blood pressure, etc. can be collected. Furthermore, in regard to second vital sign information, Yamagata discloses “The signal processor includes the B-mode signal processing unit 107 and the Doppler signal processing unit 108. Having received the signal from the receiver unit of the transmitter/receiver unit 105, the B-mode signal processing unit 107 creates a visual image of amplitude information of the signal" [0083]. The transmitter/receiver unit constitutes an ultrasonic measuring device because it receives a B-mode (i.e. ultrasound) signal. Furthermore, Yamagata discloses "Having received the trigger signal from the main control unit 104, the transmitter unit of the transmitter/receiver unit 105 sends the end part 10 a signal related to driving the ultrasound transducer to obtain ultrasound images for the predetermined number of heartbeats" [0079]. Since the ultrasound transducer can receive a signal that drives it to obtain ultrasound images, under broadest reasonable interpretation, the ultrasound images constitute second vital sign information.); 
“detecting that an activation start event for starting an activation of biological information processing software which performs a process pertaining to the second vital sign information and an activating event for activating the biological information processing software” ("The main control unit 104 includes a central processing unit (CPU), a read only memory (ROM) and random access memory (RAM), and the like. The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104" [0077]. Thus, since the CPU loads a control program (i.e. processing software), the main control unit can perform biological information processing. Furthermore, Yamagata discloses "The signal processor includes the B-mode signal processing unit 107 and the Doppler signal processing unit 108. Having received the signal from the receiver unit of the transmitter/receiver unit 105, the B-mode signal processing unit 107 creates a visual image of amplitude information of the signal" [0083]. Furthermore, Yamagata discloses "Based on the ECG waveform in the predetermined cardiac time phase, the main control unit 104 sends a trigger signal to the transmitter/receiver unit 105. At the start of monitoring, regardless of whether a trigger signal has been received from the main control unit 104, ultrasound waves may be transmitted for the predetermined number of heartbeats" [0080]. In order for monitoring to start, an activation start event must have been detected. Furthermore, Yamagata discloses "Having received the trigger signal from the main control unit 104, the transmitter unit of the transmitter/receiver unit 105 sends the end part 10 a signal related to driving the ultrasound transducer to obtain ultrasound images for the predetermined number of heartbeats" [0079]. Since the ultrasound transducer can receive a signal that drives it to obtain ultrasound images, under broadest reasonable interpretation, the ultrasound images constitute second vital sign information.); 
“based on the detecting the activation start event, performing a partial activation process of the biological information processing software; based on the partial activation process having been completed, causing the biological information processing software to be in a standby” ("The main control unit 104 includes a central processing unit (CPU), a read only memory (ROM) and random access memory (RAM), and the like. The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104" [0077]. Thus, since the CPU loads a control program (i.e. processing software), the main control unit can perform biological information processing. Furthermore, Yamagata discloses "The signal processor includes the B-mode signal processing unit 107 and the Doppler signal processing unit 108. Having received the signal from the receiver unit of the transmitter/receiver unit 105, the B-mode signal processing unit 107 creates a visual image of amplitude information of the signal" [0083] and “At the start of monitoring, regardless, of whether a trigger signal has been received from the main control unit 104, ultrasound waves may be transmitted for the predetermined number of heartbeats” [0080]. Since the ultrasound wave can be transmitted regardless of whether a trigger signal has been received, this implies that the biological information processing software is in a standby state caused by performing a partial activation process of the biological information processing software. The receipt of a trigger signal by the main control unit represents an activating event that causes the biological information processing software to enter the active state.); and 
“causing the biological information processing software to proceed to an active state after completing the activation of the biological information processing software from the standby state based on detecting an activating event for activating the biological information processing software” (“having determined that an ECG waveform indicating abnormality has been received (step S03; Yes), the main control unit 104 sends a trigger signal to the transmitter/receiver unit 105. Upon receipt of the trigger signal, the transmitter/receiver unit 105 reads data of the number of heartbeats set in advance for the intermittent imaging from the storage unit (not illustrated)” [0102]. Furthermore, Yamagata discloses “Having started receiving ECG waveforms as well as transmitting ultrasound waves, the transmitter/receiver unit 105 starts measuring the timing to terminate the intermittent imaging from these time points” [0103]. In this case, since the trigger signal causes the activation of the transmitter/receiver unit, this causes the system to enter the active state. Additionally, since intermittent imaging can be performed this implies that the system can switch between a standby and active state. Since the transmitter/receiver unit can also terminate intermittent imaging, under broadest reasonable interpretation the system can return to a standby state after the system has completed the activation process.);
“wherein a process performed in the active state includes displaying the ultrasonic image of the subject based on the received ultrasonic signals on a display, and wherein the second vital sign information includes the ultrasonic image” (“After the end part 10 is inserted in the subject’s body and scan mode is selected by the operator for preparation, the transmission of ultrasound waves is started. The receiver unit of the transmitter/receiver unit 105 of the main body 101 acquires echo signals based on the scan mode over time. […] The display unit 103 displays the ultrasound images as appropriate” [0158] and “Having started measuring ECG waveform, the biological information measuring unit 120 sends a trigger signal to the main control unit 104 at the timing when a specific waveform is indicated to enable the acquisition of ultrasound images in the predetermined cardiac time phase, i.e. in diastole” [0137]. In order for the main control unit to enable the acquisition of ultrasound images in the predetermined cardiac time phase and the display unit to be able to display the ultrasound images, under broadest reasonable interpretation, a process performed in the active state had to have included displaying the ultrasonic image of the subject based on the received ultrasonic signals on a display. Furthermore, since the ultrasound images can be obtained and displayed after the ECG waveform (i.e. first vital sign information) has started to be measured, under broadest reasonable interpretation, the second vital sign information includes the ultrasonic image.).
Yamagata does not teach “wherein the partial activation process of the biological information processing software that has ended includes at least one of reading of setting data, reading an ending state, ensuring of a working memory area, reading of a register and writing to the register, or establishing a connection with an ultrasonic measuring device” or “wherein the partial activation process and the standby state do not include displaying an ultrasonic image of the subject based on the received ultrasonic signals”.
Yamaki discloses “wherein the partial activation process of the biological information processing software that has ended includes at least one of reading of setting data, reading an ending state, ensuring of a working memory area, reading of a register and writing to the register, or establishing a connection with an ultrasonic measuring device” (“The portable terminal 2047 is connected to the system controller 2017 in the operating room, and automatic setup is executed. Consequently, the system controller 2017 reads setting data designated using the portable terminal 2047. The read data is given higher priority over the automatic setting data recorded in the system controller [0570]. In this case, in order for the system controller 2017 to “control the entire system” [0484], it had to have been activated by reading the setting data from the portal terminal 2047. Thus, the activation process can include reading of setting data.
Furthermore, in regard to reading an ending state, Yamaki discloses “According to the present variant, when the Power Off field 1107 contained in the main menu 1100 shown in FIG. 14 shown in FIG. 14 is pressed, if the download has not been performed, an alarm message 1129 is, as shown in FIG. 19, displayed on a setting screen image. The system then enters a standby state” [0389]. In this case, the pressing of the power off field 1107 constitutes an ending state because the system controller (i.e. 2017) enters a standby state, thereby discontinuing the operations being performed by the other elements within the system. Therefore, in order to enter the standby state, under broadest reasonable interpretation, the system had to have read an ending state corresponding to the pressing of the activation off field 1107.
Furthermore, in regard to ensuring a work memory area, Yamaki discloses “In order to produce automatic setup data, first, any of the first to eighteenth field is pressed in order to designate a storage area which is associated with the pressed field included in the automatic setup data list 2061 and in which data is stored” [0519]. In order to store data in a storage area (i.e. a memory area), there has to be sufficient space within that storage area. In this case, since any of the first to eighteenth field can be pressed in order to designate the storage area (i.e. memory area) in which data is stored, under broadest reasonable interpretation, the system had to have ensured a work memory area.
Additionally, Yamaki discloses “According to the configuration shown in FIG. 63, at steps S4051 to S4059 descried in FIG. 76, when the mobile device 4005 is coupled to the folder 4092 that has an electrically connectable connector and that is included in the centralized controller 4022, the connection is detected. The centralized controller 4022 activates a control application installed in the mobile device 4005, whereby a communication ling is automatically established. […] If a user selects transmission, the data representing the settings of the peripheral equipment (see FIG. 62) preserved in the mobile device 4005 is all transmitted at a time. The centralized controller 4022 having received the data updates the preserved data representing the settings of the peripheral equipment. Moreover, it the user selects reception, the data representing the settings of the equipment can be read” [0733]. Therefore, the centralized controller is capable of reading setting data (i.e. representing the settings of the equipment) and an ending state (i.e. corresponding to the preserved data) as well as writing to the register (i.e. the centralized controller 4022 updating the preserved data representing the settings of the peripheral equipment). Furthermore, in order to be able to receive data updates regarding the preserved data representing the setting of the peripheral equipment, under broadest reasonable interpretation, the biological information processing software had to have ensured a working memory area was present in order to perform the update to this data. Furthermore, Yamaki discloses “At step S9012, the parameters or setting of peripheral equipment which an operator wants to remotely control (parameters shown in FIG. 166) are modified. This means that the operator has edited set values and stored the data representing the resultant set values in a predetermined register in the memory included in the PDA 9068” [1135]. In this case, in order for the set values to be edited, under broadest reasonable interpretation, a part of the activation process of the biological information processing software that has ended had to have included reading of a register and writing to the register included within the memory of the PDA (i.e. palm-top computer).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the patient monitor of Yamagata so as to include at least one of the activation processes disclosed in Yamaki, in order to activate the biological information processing software. When the setting data and ending state data are read, the patient monitor can be controlled to start a process in order to monitor the status of the patient. Furthermore, ensuring a work memory area and reading and writing to a register ensures that there is adequate storage space to which patient data can be saved. Furthermore, a connection is detected between the peripheral device and the electrically connectable connector (see [0733]), thus a connection with an ultrasonic measuring device is established. Thus, Yamaki performs at least one of the partial activation processes. Additionally, the applicant argues on pages 12-13 of the Appeal brief of 03/28/2022, that a process performed in the active state includes displaying the ultrasonic image of the subject based on the received ultrasonic signals on a display and that the partial activation process of the biological information processing software would not have been achieved. The examiner respectfully asserts that Yamagata and Yamaki would achieve the display of an ultrasonic image in the active state because when combined, the partial activation process of Yamaki would cause the patient monitor of Yamagata to enter the standby state, and subsequently the active state, because monitoring cannot be performed without first partially activating the biological information processing software by establishing a connection with an ultrasonic measuring device.  Therefore, the examiner respectfully maintains that combining the prior art elements according to known techniques would yield the predictable result of activating the patient monitor from a standby state for the reasons stated above.
The combination of Yamagata and Yamaki does not teach “wherein the partial activation process and the standby state do not include displaying an ultrasonic image of the subject based on the received ultrasonic signals”.
Kim is within a related field of endeavor involving a “liquid crystal display” (Title).
Kim teaches “wherein the partial activation process and the standby state do not include displaying an ultrasonic image of the subject based on the received ultrasonic signals” (“The liquid crystal display according to an embodiment of the invention operates in a normal drive mode, in which video signals received from an external image medium are displayed, and in a standby mode, in which the liquid crystal display is in a standby state without displaying an image” [0025]. Therefore, when the liquid crystal display is in the standby state, the display does not display an image. The examiner respectfully notes that the partial activation process, according to claim 1, includes at least one of reading a setting data, reading an ending state, ensuring of a work memory area, reading of a register and writing to the register or establishing a connection with an ultrasonic measuring device, therefore, there is no displaying being performed within the partial activation process.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the liquid crystal display of Kim into the display unit 103 of Yamagata to in order to allow the display to initiate a partial activation process and enter a standby state in which images are not provided on the display.  When a patient monitoring device is being partially activated (i.e. such as establishing a connection with an ultrasonic device), it would be impractical to perform imaging during the partial activation since the device is not prepared to perform an imaging procedure at that point. Furthermore, the display unit 103 of Yamagata includes “any display devices such as a cathode ray tube (CRT), a liquid crystal display (LCD), a plasma display panel, an organic electroluminescent display (OLED), a field emission display (FED), and the like” [0076]. Therefore, the liquid crystal display of Kim, when substituted in for the display unit of Yamagata, would yield the predictable result allowing the display to enter a standby state without displaying an image and thus allow the system to conserve processing power by not forming an image.
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 03/28/2022, with respect to the rejection of claims 1, 3-9 and 11 under 35 U.S.C. 103 have been fully considered however, the examiner finds them only partially persuasive.  
Regarding claims 1, 10 and 11, the applicant argues that Yamagata and Yamaki fail to teach or suggest (1) “based on detecting an activation start event for starting an activation of the biological information processing software … perform a partial activation process of the biological information processing software … [and] … cause the biological information processing software to be in a standby state, and cause the biological information processing software to proceed to an active state after completing the activation of the biological information processing software from the standby state based on detecting an activating event for activating the biological information processing software”. 
The examiner respectfully disagrees and asserts that Yamagata teaches (1) detecting an activation start event […]” in paragraph [0031: controller controls the ultrasound transducer to transmit ultrasound waves based on a trigger signal that is set according to conditions of the predetermined site that exhibits periodic motion, or that is obtained according to the conditions.]. In order for the controller to cause the ultrasound transducer to transmit ultrasound waves, the controller had to have detected an activation start event.
The examiner respectfully asserts that Yamagata teaches (2) …, “wherein a process performed in the active state includes displaying the ultrasonic image of the subject based on the received ultrasonic signals on a display”. Specifically, Yamagata discloses that “the receiver unit of the transmitter/receiver unit 105 of the main body 101 acquires echo signals based on the scan move over time … the display unit 103 displays the ultrasound images as appropriate” [0158] and “Having started measuring ECG waveform, the biological information measuring unit 120 sends a trigger signal to the main control unit 104 at the timing when a specific waveform is indicated to enable the acquisition of ultrasound images in the predetermined cardiac time phase” [0137]. In order for the main control unit to enable the acquisition of ultrasound images in the predetermined cardiac time phase and the display unit to display the ultrasound images as appropriate, the process performed in the active state had to include displaying the ultrasonic image of the subject based on the received ultrasonic signals on a display.
Additionally, the applicant argues on pages 12-13 of the Appeal brief of 03/28/2022, that a process performed in the active state includes displaying the ultrasonic image of the subject based on the received ultrasonic signals on a display and that the partial activation process of the biological information processing software would not have been achieved by the combination of Yamagata and Yamaki. The examiner respectfully disagrees and  asserts that Yamagata and Yamaki would achieve the display of an ultrasonic image in the active state because when combined, the partial activation process of Yamaki would cause the patient monitor of Yamagata to enter the standby state, and subsequently the active state, because monitoring cannot be performed without first partially activating the biological information processing software by establishing a connection with an ultrasonic measuring device.   Therefore, the examiner respectfully maintains that combining the prior art elements according to known techniques would yield the predictable result of activating the patient monitor from a standby state for the reasons stated above.
In spite of this disagreement the examiner acknowledges that the combination of Yamagata and Yamaki does not teach “wherein the partial activation process and the standby state do not include displaying an ultrasonic image of the subject based on the received ultrasonic signals”. Therefore, the rejection has been withdrawn. However, upon further consideration a new ground(s) of rejection is made in view of Kim et al. US 20100149085 A1 “Kim” as stated in the 35 U.S.C. 103 rejection above.
Regarding claims 4 and 5, the applicant argues that Yamagata does not teach of suggest “… detect the activation start event based on an abnormal value of the first vital sign information of the subject having changed to a normal value” (Claim 4) and “based on the first vital sign information of the subject having a normal value when the activating event is detected, allow the biological information processing software to proceed to the active state from the standby state” (Claim 5). The examiner respectfully disagrees and asserts that since “the controller controls the ultrasound transducer to transmit ultrasound waves based on a trigger signal that is set according to conditions of the predetermined site that exhibits periodic motion” [0031], the abnormal value of the first vital sign information had to have changed to a normal value. When the patient is experiencing an abnormal respiratory rate, abnormal ventilation, periodic breathing abnormalities or irregular abnormality, the patient moves in a non-periodic manner. Therefore, if an ultrasound image were to be taken of the patient during this non-periodic motion, that image would be subject to noise and therefore may not provide sufficient detail with which to make a diagnosis. Therefore, the examiner respectfully maintains the rejection of claims 4 and 5 for the reasons stated above.

Regarding dependent claims 3, and 6-9, the examiner notes that due to their dependence on claim 1 either directly or indirectly, these claims inherit the new ground of rejection in view of Kim et al. US 20100149085 A1 “Kim” as stated in the 35 U.S.C. 103 rejection above.
Regarding the rejection of claim 10, the applicant argues that this claim recites features similar to claim 1 and is patentable over Yamagata and Yamaki for at least similar reasons and that Li was not recited for any above-noted deficiencies of Yamagata and Yamaki. The examiner respectfully agrees. Therefore, the rejection has been withdrawn. However, upon further consideration a new ground(s) of rejection is made in view of Kim et al. US 20100149085 A1 “Kim” as stated in the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kasuya et al. US 20140125477 A1 “Kasuya” relates to a biological information displaying apparatus with an abnormality display that indicates an abnormal biological measurement with an alarm.
Li et al. US 20160183921 A1 “Li” is pertinent to the applicant’s disclosure because it discloses “A monitoring method for synchronously monitoring a common physiological parameter of a tagged object and ultrasonic scanning, the method comprising: monitoring a common physiological parameter of a tagged object through the monitoring function module, and displaying the monitored common physiological parameter on the display apparatus; and performing ultrasonic scanning on human tissue through the ultrasonic function module to obtain echo signals of the tagged object, processing the echo signals to form an image, a waveform or a numeric-type parameter and display on the display apparatus" [Claim 14].
Baron US 20140366878 A1 “Baron” relates to a personal medical console that is connectable to a plurality of different sensor devices and different effector devices and discloses “The method may further comprise detecting a coupled medical device when coupled to the medical console such that a medical console is aware of the newly connected device” [0052].
Fallon US 5733247 A “Fallon” is pertinent to the applicant’s disclosure because it “provides an interface that appears to the microprocessor as a series of registers. Read and write cycles to these registers allow the microprocessor to send and receive data, control the mode of operation as well as to examine the status of the fiber data link” [Column 5, Lines 52-56].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793